Case 1:13-cv-01529-RBW Document 116-5 Filed 06/12/19 Page 1 of 3




             EXHIBIT E
                 Case 1:13-cv-01529-RBW Document 116-5 Filed 06/12/19 Page 2 of 3


Sarah M. Frazier

From:                             Olson, William E. (CIV) <William.E.Oison@usdoj.gov>
Sent:                             Friday, January 27, 2017 5:34 PM
To:                               Sarah M. Frazier
Subject:                          RE: Novo Nordisk (UNDER SEAL) - Confidential I No Further         Distribution



As reflected in our requests, we are addressing relator share as a separate question (although it could end up in the
same agreement in the end).


From: Sarah M. Frazier [mailto:SFrazier@bafirm.com]
Sent: Friday, January 27, 2017 3:04PM
To: Olson, William E. (CIV) <wiolson@CIV.USDOJ.GOV>
Subject: RE: Novo Nordisk (UNDER SEAL)- Confidential I No Further Distribution

Yes, I'm not worried about the relators' negotiations in asking. What about relator's share, though? I understand that
it's sometimes in the same agreement, and sometimes not, and that's not something we've discussed yet.


From: Olson, William E. (CIV) [majl!Q:WiJlLam_.E.Oison@usdoj.gov]
Sent: Friday, January 27, 2017 11:13 AM
To: Sarah M. Frazier <SFrazier@bafirm.coll}>
Subject: RE: Novo Nordisk (UNDER SEAL)- Confidential I No Further Distribution

Sarah,

While we are talking about the settlement generally. I would think the primary issue for assessing the fairness,
adequacy, and reasonableness of the settlement is the covered conduct and the settlement amount because the rest of
the agreement would track our other settlement agreements. I understand that you still would need to negotiate the
relator release with Defendants for example.

-Will


From: Sarah M. Frazier [ma!Jto:SFrazie[@bafirm.com]
Sent: Friday, January 27, 2017 10:30 AM
To: Olson, William E. (CIV) <wioi~Jl@CIV.USDOJ.GOV>
Subject: RE: Novo Nordisk (UNDER SEAL)- Confidential I No Further Distribution

Will, we are working on a supplemental memo to get you later today. As to the fairness and reasonableness, are you
asking about the settlement amount and covered conduct only? Because we haven't seen any additional terms at this
point and I'm not sure what else y'all may be intending to include in this particular document. We can discuss this
afternoon if that would help.


From: Olson, William E. (CIV) [rnailtQ.:_WJHiam.E~_Qison(wuss;!QL_gQy]
Sent: Wednesday, January 18, 2017 7:50AM
To: Sarah M. Frazier <SFrazier@bafirrn.com>; Larry Zoglin (lzoglin@pcsf.com) <izoglin@pcsf.com>; Erika A. Kelton
(ekeiton@phiilipsandcohen.com) <ekeiton@rilil_llipsandcohen.com>; Ann Lugbill (Alugbill(wmurphypllc.com)
<Alugbill@murphypllc.com>; Mark Hanna (mhanna@murphypiiG_com) <mhanna@murphypllc.com>; Gregory Y. Porter
(!JPorter@baileyglpsser.com) <§Porter@baileyglasser.com>; Todd Bailess (_tQailess@bailesssmith.com)
<t[)ailess@bailesssmith.com>; DavidS. Stone (DSton~tonemagnalavt_,_rom) (DSt_Qne@st_QJlem.§Knalaw.com)
                                                            1
                    Case 1:13-cv-01529-RBW Document 116-5 Filed 06/12/19 Page 3 of 3

<DStone@stonemag_Qsliaw_som>; Robert Magnanini (.B.fv1;:!g!l911J.Di@stoLl~rnagnalaw.cg_n__l)
<RIVl.illS.D.E.nini@stonernagnalaw.corn>; .B..f'\[0_~/_@yveiserlawfirrn.eorn; 'Christopher Nelson
(_c::j}!istQJ2be I". nelson (mweiserlawfi rrn .corn)' <christopher. nelsoQ_@_vy~l;:;.erla';l'{fi rm .com>
Cc: Radway, Ted (USADC) <Jed.Radw~_;:;_goj.gov>
Subject: Novo Nordisk (UNDER SEAL)- Confidential I No Further Distribution


Counsel:

I am writing to follow-up on our previous discussions about the proposed settlement in the Novo Nordisk
matters.

Attached to this e-mail, please find draft language relevant to the covered conduct in the proposed settlement
agreement. This language is still being finalized with Defendant and is subject to agency and Department
approval. We plan to recommend declination of all remaining non-settled claims alleged in the qui tam actions.

As we previously discussed, we now ask that you provide the following information to us in writing by January
27, 2017:

    1) Whether your client agrees that this settlement is fair, adequate, and reasonable;
    2) Your client's position on entitlement to a relator share with respect to the claims covered by the
       settlement, and if so, which ones; and
    3) Whether your client intends to proceed with any claims not covered by this settlement.

Please let me know if you have any questions about this request.

Regards,
Will Olson


William E. Olson (Will)
Trial Attorney
U.S. Department of Justice
Commercial Litigation Branch - Civil Fraud
601 D Street NW, Room 9546
Washington, D.C. 20004
direct: (202) 305-3905
fax: (202) 305-4117
cell: (703) 868-1433
William.E.Olson((uusdoj.gov

USPS Mail to:
U.S. Department of Justice
Civil Division
Commercial Litigation Branch
P.O. Box 261
Ben Franklin Station
Washington, DC 20044




                                                                      2
